            Case 1:20-cv-02833-LLS Document 5 Filed 05/12/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DAWN FIGMAN,

                                 Plaintiff,

                     -against-
                                                                20-CV-2833 (LLS)
 NEW YORK CITY OF NEW YORK; THE
                                                                CIVIL JUDGMENT
 PATROLMAN’S BENEVOLENT
 ASSOCIATION OF THE CITY OF NEW
 YORK; CITY OF NEW YORK FDNY,

                                 Defendants.

         Pursuant to the order issued May 12, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(i).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     May 12, 2020
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
